chief_counsel department of the treasury internal_revenue_service washington d c date number info release date conex-143658-08 uil --------------------------- -------------------- ------------------------------------ dear ------------- i am responding to your inquiry dated date in your letter you asked why the standard mileage for operating a vehicle for a charitable purpose was less than the standard mileage rates for business moving or medical purposes i hope the following information is helpful in responding to your question in the case of vehicle expenses generated in connection with medical moving or business activities the standard mileage rates are issued at least annually the internal_revenue_service employs an independent_contractor who determines the business medical and moving standard mileage rates based on an annual study of the fixed and variable costs of operating an automobile prospective annual adjustments are made based on this study and are then published by the irs the standard mileage rates for charitable vehicle expenses however are set by statute under sec_170 of the internal_revenue_code in order to change or update this rate it would require congressional action in short the reason that the standard mileage rates for medical moving and business_expense are more reflective of today’s economy is that agency action is only required to update these rates while a congressional bill or amendment would be required to update the charitable mileage rate please note however that the dollar_figure per mile rate as set by sec_170 is only a safe_harbor rate that a person can claim if they do not want to keep reliable written records a person who keeps reliable written records of vehicle usage in connection with charitable volunteer work can claim the actual amount that they spend out-of-pocket these expenses can include cost of gas and oil parking fees and tolls for a further conex-143658-08 explanation of the written record requirement i have enclosed a copy of irs publication charitable_contributions which provides instruction on maintaining these records i have tagged and highlighted the pages that will further explain what i have briefly mentioned here of final interest senator chuck grassley plans to co-sponsored the fair deal for volunteers act of s this bill if passed would restore the irs’s ability to set the mileage rate for charitable purposes again i hope this information is helpful please call me or -------------------- ---------------- -------------------------- at --------------------- if you have any questions enclosure publication susan j kassell senior counsel income_tax accounting sincerely
